Supplemental Opinion Upon Petition for Rehearing. Mr. Justice Sullivan delivered the opinion of the court. Defendants filed a petition for a rehearing in which points are urged which were raised neither in the trial court nor in the brief and argument filed in support of their appeal. Although under the rules of this court we might have disregarded the questions thus presented, we have given them careful consideration. In their petition defendants contend that the lien provision in the lease in this cause is in the nature of a chattel mortgage and that the rights of the parties thereunder are governed by the rules of law applicable to chattel mortgages; that after default in the payment of rent the lessors had the legal title to the property contained in the demised premises by reason of their lien and also had the immediate right of possession of said property without the consent of the mortgagor (lessee); that after such default the only restriction on the right and mode of taking possession was that the lessors must act in an orderly manner and must not commit a breach of the peace; that their right to take possession of said property, without the consent of the lessee and without process of law, arises by operation of law and exists without regard to any power of seizure in the lease; and that the right to take possession exists without regard to the right of distraint and that the levy of a distress warrant is not the only means for the assertion, protection or enforcement of the landlord’s lien. We think that such contentions, predicated upon the lease lien in this case, are unique in so far as the relation of landlord and tenant is concerned. If the law is as contended by defendants, then, if any tenant occupying an apartment under a similar lease is in arrears for the stipulated rent for a day, a week, a month or any other period, the lessor, during the temporary absence of such tenant, may, without process of law, change the locks on the doors of his apartment, refuse him entrance to same, deny him access to his furniture or other property contained therein and the use thereof and thus compel him to pay his unpaid rent or resort to a court of equity to establish his right to redeem his property. We are of the opinion that this never was the law of this State and is not now. We have carefully examined every case cited by counsel and many others in this connection, and, while some of them hold that the lien of a landlord reserved in a lease is in the nature of a chattel mortgage for the purpose of determining the rights of conflicting lienors or claimants to the property of the tenant involved in the respective cases, we have been unable, after diligent search, to. find any authority that holds that as between the lessor and the lessee a lien provision in a lease may be construed as a chattel mortgage, or as being in the nature of a chattel mortgage, with the result that the landlord has the right to seize the tenant’s property without process of any kind upon default in the payment of rent. In every case cited the lienors resorted to the orderly processes of law in their efforts to establish their liens and right to preference as to the property of the tenant on the demised premises because of such lien. None of the cited cases bears upon the right of a lessor to enter the premises of a lessee with force and seize his property, or the lessor’s right to reduce such property to his possession, or the manner in which the lease lien may be foreclosed or enforced against the lessee. Under the law of this State where a chattel mortgage is given, the title in the mortgagee, upon condition broken, becomes absolute and he may reduce the property to his possession, and as a general rule, in the absence of a statutory provision, or where there is no language in the mortgage to restrain or control, the mortgagee has the right to immediate possession. This right arises by virtue of the fact that the title to the property is vested in him. (11 C. J. 550, par. 247.) In the instant case the lease vests no title, either absolute or conditional, in the lessors and gives them no right to the possession of the premises in question except as set forth in section 10 of the lease. As stated in our former opinion neither under the provisions of section 10, nor in any other provision of the lease in this case, are the lessors vested with any right either to seize and dispose of, or to seize and withhold the lessee’s property, except in the event the lessee vacated or abandoned the premises. We think that the only purpose served by the injection of the chattel mortgage theory into this case is to confuse the issues. The law governing chattel mortgages cannot possibly be applicable to the determination of the questions presented on this appeal. The rules and principles governing the relations between landlord and tenant are controlling. Independently of the provisions of a lease a landlord in this State has no common law lien upon the property of his tenant for rent; and he has no statutory lien except as to growing crops. (Herron v. Grill, 112 Ill. 247; First Nat. Bank of Joliet v. Adam, 138 Ill. 483.) If a lien is given by statute it exists independently of the remedy to enforce it; but in the absence of a statutory lien it is necessary to take proceedings to acquire a lien on the property of the tenant. (36 C. J. 470, par. 461.) Defendants not only unlawfully converted the lessee’s property but their forcible invasion of the tenant’s premises was unwarranted under the established law of this State. Even if there were rent due and unpaid the landlord had no right to forcibly enter into possession of the demised premises without proper process. (Hubner v. Feige, 90 Ill. 208.) If defendants had the right to possession they should have gone about recovering it by the orderly processes of law. (Mitchell v. Tosetti Brewing Co., 189 Ill. App. 163.) In the case of Schwartz v. McQuaid, 214 Ill. 357, where, in the tenant’s absence, the landlord or his agent pushed aside an obstruction over a hole in the window, reached through and opened the door, and thereafter changed the locks on the doors and barred the tenant from the premises, the court held that, even though the tenant was wrongfully in possession, the landlord had no right to oust him unless' he could do so without force, and that, even though the premises were being used for illegal purposes, the lessee was entitled to his day in court before he could be deprived of the benefits of his lease. Any entry against the will of the lessee must be considered an entry by force. (Phelps v. Randolph, 147 Ill. 335.) In the case of Friedman v. Kappel, 257 Ill. App. 568, this court, after citing Kellogg Newspaper Co. v. Peterson, 162 Ill. 158, and Powell v. Daily, 163 Ill. 646, to the effect that at common law the goods of a tenant were free from the landlord’s lien until they were actually taken under a distress warrant and that, except as to crops grown or growing on the demised premises, the landlord in this State can acquire a lien only by commencing proper proceedings, held, after reciting the lien provision of the lease in that case which was similar to the one in this case, that, if it created a lien, it contemplated its enforcement in a proceeding in equity. In the instant case the lease specifically provided for foreclosure in equity of the lien therein reserved. "While this remedy was not exclusive the provision for such foreclosure is conclusive of the fact that defendants contemplated, when they drew the lease,, that the lien therein provided for could only attach to tenant’s property through appropriate proceedings. Under the rule announced in Lillard v. Noble, 159 Ill. 311, it is doubtful if a proceeding in distraint will lie against the administrator or executor of a deceased tenant for the reason there announced that “its only use is to obtain possession of the property where the tenant might otherwise dispose of it to defeat the lien. There is no such danger from the administrator and, therefore, no use for such proceeding against it.” In that case the claim for the unpaid rent was filed against the estate of the deceased tenant with a prayer for preference because of the landlord’s lien, and appropriately so, the court held. If the rule announced in the Lillard case precluded defendants in this case from distraint against the tenant’s property, at least two other remedies were available to them to assert and enforce their lien for the unpaid rent. They could have filed- their claim, seeking preference because of their lien, against Neff’s estáte in the probate court, or they could have proceeded to foreclose in equity against the tenant’s property as provided in the lease. They did" neither, but unlawfully invaded lessee’s premises and seized and withheld the property con-tamed therein. For such conversion they cannot escape liability for the value of the property. We see no reason to change our former opinion and the petition for rehearing is denied. Petition for rehearing denied. G-ridley, P. J., and Scanlan, J., concur.